DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “4” has been used to designate both “pin” in claim 1 and “the attachment” in claim 9.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first means for form-fit connection” and “second means for form-fit connection”, “drive apparatus” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure of the “first means for form-fit connection” appears to correspond to the upper pin section 6, lower pin section 7 and annual groove 8 described in the specification and equivalents thereof. 
The corresponding structure of the “second means for the form-fit connection” appears to correspond to the seat region 62, upper seat region 63, bead 64, and upper seat region as described in the specification and the equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the recitation that an element “can be" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  It is unclear whether applicant intends the functional language following “can be” as part of the invention or not. 
The claims recite “a pipette tip” throughout the claims (e.g., claim 1, line 11, claim 2, line 4, etc.)  It is not clear if these recitation are referring to the same or an additional pipette tip.  The examiner recommends applicant change these recitation of “a pipette tip” to --the pipette tip--.
Claim 1 recites “a pin on the bottom end of the pipette housing  for holding a pipette tip that has first means for the form-fit connection to a pipette tip so that a pipette tip, that has second means for the form-fit connection (66) to the first means for the form-fit connection (9), can be shoved onto the pin (4) while elastically constricting the pin (4), and/or while elastically expanding the pipette tip (57) before its form-fit connection with the pin”.  It is not clear whether the pipette tip has both the first and second means for form-fit connection.  The examiner assumes the first means for the form-fit connection is on the pipette tip and the second means for form-fit connection is on the pin. But this is not clear. 
Claim 1 also recites “wherein the at least one locking sleeve (46) is displaceable into a locked position in which it is bordered on the inside by a pin (4) which can be constricted by shoving on a pipette tip (57), and/or is bordered on the outside by a pipette tip (57) that is expandable by being shoved onto the pin (4)”. It is not clear what which element “it” is referring to in the claim. It is not clear what “inside” and “outside” are referring to.  Are these inside and outside surfaces?  Also, the inside of the pin of has not been established relative to the other elements of the claim. This is confusing and indefinite.
Claim 6 recites “wherein as an air cushion pipette”. This is confusing and indefinite.  What structure is encompassed by an air cushion pipette?  

Claim 9 recites “the attachment (4)”. This lacks antecedent basis. The examiner recommends applicant amend to --the pin (4)--.
Claim 11 recites “the other operating element”.  This lacks antecedent basis. Furthermore, it is unclear what applicant considers the “other operating element”.  Other relative to what?
In addition, the examiner notes the use of “and/or”. The use of “and/or” can render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  The examiner recommends applicant break these limitations following “and/or” into dependent claims for clarity.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guzman et al., (US 2017/0361323; hereinafter “Guzman”).
As to claim 1, Guzman teaches a pipette for use with a pipette tip comprising: 
a rod-shaped pipette housing 62, 
a pin (mounting flange 36) on the bottom end of the pipette housing  for holding a pipette tip 220 that has first means for the form-fit connection (annual groove 246) to a pipette tip 220 so that a pipette tip, wherein the pin has a second means for the form-fit connection (bead 202) to the first means for the form-fit connection, (note the recitation “can be shoved onto the pin while elastically constricting the pin, and/or while elastically expanding the pipette tip before its form-fit connection with the pin” are considered a process/functional recitation, which are not considered as part of the claimed device structure and is therefore not given patentable weight. For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)).) Nevertheless, Guzman teaches these functional/process limitations (see para [0080] et seq.)
a drive apparatus 28 for displacing a displacement element (reads on plunger 26) for aspirating a liquid specimen into a pipette tip held on the pin, and ejecting the specimen from the pipette tip, 
at least one locking sleeve 100 arranged concentric to the pin  which is displaceably guided toward the pin in the pipette housing, 
Again note: the recitation “wherein the at least one locking sleeve is displaceable into a locked position in which it is bordered on the inside by a pin which can be constricted by shoving on a pipette tip, and/or is bordered on the outside by a pipette tip that is expandable by being shoved onto the pin” has not received patent weight for the reasons delineated above), 
Similarly, the recitation “whereby the locking sleeve prevents a release from the pin of a pipette tip that is connected in a form-fit to the pin, and the locking sleeve is upwardly displaceable out of the locked position so that the pin, and/or the pipette tip, is at least partially released, and the pipette tip is removable from the pin” has not received patentable weight for the reasons delineated above. Nevertheless, Guzman teaches this functional language at least at para [0194] et seq.
As to claim 2, Guzman teaches the pin has at least one slot running in the longitudinal direction, and the locking sleeve in the locked position borders the pin on the inside. Note the use of “and/or” makes optional the recitation “wherein the locking sleeve, in locked position, is designed to border a pipette tip on the outside having at least one slot running in the longitudinal direction at the upper end and connected in a form-fit to the pin”.  Thus, this wherein clause has not been consider and may or not bet be taught by Guzman.
As to claim 3, Guzman teaches the locking sleeve is connected to a first operating element 20 projecting from the pipette housing. Note the functional recitation “displaceable relative to the pipette housing in order to displace the locking sleeve downward into the locked position, and upward out of the locked position, by actuating the first operating element” has not received patentable weight for the reasons delineated above.
As to claim 4, Guzman teaches an ejection apparatus that comprises an ejection rod 68 which is displaceably guided in the pipette housing in the longitudinal direction of the pin and comprises a second operating element 52 connected to the ejection rod in order to displace the ejection rod, (note: “wherein the ejection apparatus  is designed to press a pipette tip held on the pin off of the pin by displacing the ejection rod downward when the locking sleeve at least partially releases the pin and/or the pipette tip” has not received patentable weight for the reasons delineated above).
As to claim 5, Guzman teaches wherein as a positive displacement pipette, the ejection rod 68 is arranged N within an axial bore in a stroke rod for displacing a tip plunger 62 in the pipette tip, and is arranged with the lower end above a seat of the stroke rod for the upper end of the tip plunger of a pipette tip held on the pin and engaging the tip plunger in a through bore in the pin ).
As to claims 6 and 11, as best understood, Guzman teaches wherein as an air cushion pipette, a displacement apparatus with a displacement element that can be displaced by a drive element motor of the drive apparatus is present in the pipette housing and is connected to a through bore in the pin, and the lower end of the ejection rod  is arranged on the side next to the pin and the other operating element controls the drive apparatus.
Allowable Subject Matter
Claims 7-10 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  the examiner considers Guzman and Cote, as discussed above, to be the closest prior art.  However, none of the known prior art teaches or fairly suggest the invention of claims 7 and 8, wherein the locking sleeve and the ejection rod are connected to a gear apparatus that comprises the first operating element and the second operating element, and is designed to control the displacement of the locking sleeve and the ejection rod in opposite directions when at least one operating element is actuated so that a pipette tip held on the pin prevents the plunger from being removed from the pin by displacing the ejection rod upward and the locking sleeve downward, and the pipette tip can be removed from the pin by displacing the locking sleeve upward and the ejection rod  downward.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/375,568 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a pipette for use with a pipette tip comprising:  housing, a pin (neck) on the bottom end of the pipette housing for holding a pipette tip, locking sleeve is displaceable into a locked position in which it is bordered on the inside by a pin which can be constricted by shoving on a pipette tip, and/or is bordered on the outside by a pipette tip that is expandable by being shoved onto the pin, whereby the locking sleeve prevents a release from the pin of a pipette tip connected in a form-fit to the pin, and the locking sleeve is upwardly displaceable out of the locked position so that the pin, and/or the pipette tip, is at least partially released, and the pipette tip is removable from the pin.  Thus, all of the elements of the invention are recited in the instant claims are encompassed by claims 1-16 of US application no. 17/375,568.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure include Cote et al., (US 2005/0175511; hereinafter “Cote”), which also teaches a rod-shaped pipette housing 12, a pin 24 on the bottom end of the pipette housing  for holding a pipette tip 26 that has first means for the form-fit connection (annual groove 32) to a pipette tip so that a pipette tip, wherein the pin has a second means for the form-fit connection (76) to the first means for the form-fit connection, that can be shoved onto the pin while elastically constricting the pin, and/or while elastically expanding the pipette tip before its form-fit connection with the pin, a drive apparatus 28 for displacing a displacement element (reads on plunger 16) for aspirating a liquid specimen into a pipette tip held on the pin, and ejecting the specimen from the pipette tip, at least one locking sleeve 56 arranged concentric to the pin which is displaceably guided toward the pin in the pipette housing, wherein the at least one locking sleeve is displaceable into a locked position in which it is bordered on the inside by a pin which can be constricted by shoving on a pipette tip, and/or is bordered on the outside by a pipette tip that is expandable by being shoved onto the pin (see Figs. 8-11).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/Primary Examiner, Art Unit 1798